HOUSTON, Justice
(concurring specially).
I write only because the plaintiff in his brief relies on Point Properties, Inc. v. Anderson, 584 So.2d 1332 (Ala.1991), an opinion I authored. I cannot find that the City of Elba, Mayor Bob English, or councilpersons Gladys Yelverton, John W. Sharpless, Frances Trammell (Williams), Jack Prescott, or Malcolm Davis violated legal norms that were clearly established at the time the plaintiff was delivered to the custody of the jailer of the Coffee County jail. The plaintiff has settled with *68all of the Coffee County officials, including the Sheriffs Department, for $50,000 and has given those defendants a pro tanto release.
The trial court did not err in entering the summary judgment for the City of Elba and its mayor and councilpersons.